Title: To George Washington from John Palsgrave Wyllys, 17 November 1780
From: Wyllys, John Palsgrave
To: Washington, George


                        
                            Sir
                            West point 17th Novemr 1780
                        
                        Lieutnt Samuel Mears of the 9th Connecticut Regiment being desirous of resigning his Commission in the
                            Continental service, he, having ever served with reputation, is hereby recommended to your Excellency for a discharge.
                        
                            Jno. P: Wyllys Majr Comdr9th Connect. Regt

                        
                    